DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 35, 37-39 and 46-53.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 
Applicants' arguments, filed 12/01/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 48 is objected to because of the following informalities:  “or” in the fifth line should be removed.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 51 recites, inter alia, administering a composition “comprising vitamin C at low concentration” and/or “copper salts at low concentration” (see lines 4-7 of claim 51).  The term "low concentration" in claim 51 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The concentration of vitamin C and/or copper salts is rendered indefinite by the use of the term.

Claim 52 recites, inter alia, administering a composition “comprising vitamin C at high concentration” and/or “copper salts at high concentration” (see lines 5-7 of claim 51).  The term "high concentration" in claim 52 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide 


Response to Arguments
	Applicant argues that one of ordinary skill in the art would have been able to ascertain that a low dose of vitamin C is a dose effective to exhibit antioxidant properties, a low dose of copper salts is a dose effective to exhibit antioxidant properties, a high dose of vitamin C is a dose effective to exhibit oxidant properties, and a high dose of copper salt is a dose effective to exhibit oxidant properties.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Although the specification discloses on page 11 “vitamin C at low dose (antioxidant)”, “copper salts at low dose (antioxidant)”, and “vitamin C at high dose (oxidant dose)”, it is unclear whether the parenthesis term is merely an exemplary dose or is defining the dose. For example, it is unclear whether a vitamin C low dose must be an antioxidant dose amount or whether an antioxidant dose amount is an exemplary low dose. To obviate this issue, it is suggested that Applicant amend the claims to recite Vitamin C and copper salt in a dose that exhibits antioxidant or oxidant properties. 

Allowable Subject Matter
Claims 35, 37-39, 46-50 and 53 are allowed.




Conclusion
Claims 51 and 52 are rejected.
Claims 35, 37-39, 46-50 and 53 are allowed.
Claims 25, 34 and 40-45 have been withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TRACY LIU/Primary Examiner, Art Unit 1612